UNITED STATES SECURITIES AND EXCHANGE COMMISSION WASHINGTON, D.C.20549 FORM 10-Q (Mark One) T QUARTERLY REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the quarterly period ended: March 31, 2012 £ TRANSITION REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the transition period from to Commission File No.000-52020 ASIAN TRENDS MEDIA HOLDINGS, INC. ( Exact name of small business issuer as specified in its charter) NEVADA 90-0201309 (State or other jurisdiction of (IRS Employer Identification No.) incorporation or organization) 203 Hankow Center, 5-15 Hankow Road Tsimshatsui, Kowloon, Hong Kong n/a (Address of Principal Executive Offices) (Zip Code) Registrant’s telephone number, including area code: 852-2192-4805 Indicate by check mark whether the registrant (1) has filed all reports required to be filed by Section 13 or 15(d) of the Securities Exchange Act during the preceding 12 months (or for such shorter period that the issuer was required to file such reports), and (2)has been subject to such filing requirements for the past 90 days YesTNo £ Indicate by check mark whether the registrant has submitted electronically and posted on its corporate Web site, if any, every Interactive Data File required to be submitted and posted pursuant to Rule 405 of Regulation S-T (§232.405 of this chapter) during the preceding 12 months (or for such shorter period that the registrant was required to submit and post such files). Yes £ No £ Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer, or a smaller reporting company.See the definitions of "large accelerated filer", "accelerated filer" and "smaller reporting company" in Rule 12b-2 of the Exchange Act. Large accelerated filer £ Non-accelerated filer £ Accelerated filer £ (do not check if smaller reporting company) Smaller reporting company T Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act). Yes £No T State the number of shares outstanding of each of the issuer’s classes of common equity, as of March 31, 2012, are as follows: Class of Securities Shares Outstanding Common Stock, $0.001 par value 81,912,000 shares Transitional Small Business Disclosure Format (check one): Yes £ No T 1 TABLE OF CONTENTS Page PART I - FINANCIAL INFORMATION Item 1. Unaudited Condensed Financial Statements 3 Unaudited Condensed Consolidated Balance Sheets, March 31, 2012 and December 31, 2011 3 Unaudited Condensed Consolidated Statements of Operations and Comprehensive Income for the three months ended March 31, 2012 and 2011 4 Unaudited Condensed Consolidated Statements of Cash Flows for the three months ended March 31, 2012 and 2011 5 Notes to the Unaudited Condensed Consolidated Financial Statements 6 Item 2. Management’s Discussion and Analysis of Financial Condition and Results of Operation or Plan of Operation 10 Item 3. Quantitative and Qualitative Disclosures About Market Risk 11 Item 4. Controls and Procedures 11 11 PART II -OTHER INFORMATION Item 1. Legal Proceedings. 12 Item 2. Unregistered Sales of Equity Securities and Use of Proceeds. 12 Item 3. Defaults Upon Senior Securities. 12 Item 4. Removed and Reserved 12 Item 5. Other Information. 12 Item 6. Exhibits 12 SIGNATURES 13 2 PART I – FINANCIAL INFORMATION ITEM 1. FINANCIAL STATEMENTS ASIAN TRENDS MEDIA HOLDINGS, INC. CONDENSED CONSOLIDATED BALANCE SHEETS March 31, 2012 December 31, 2011 (Unaudited) (Audited) Assets Current assets Accounts receivable $ $ Total current assets Property, plant & equipment, net - Total assets $ $ Liabilities and equity Liabilities Current liabilities Accounts payable $ $ Note payable Accrued expenses and other payables Advances from shareholder Total current liabilities Total liabilities $ $ Shareholders’ equity Common stock, Par value $0.001, 225,000,000 shares authorized; $0.01 par value; 81,912,000 shares issued and outstanding as of March 31, 2012 and December 31 2011, respectively Additional paid in capital Accumulated deficit ) ) Total shareholders’ equity ) ) Total liabilities and shareholders’ equity $ $ See accompanying notes to the condensed consolidated financial statements. 3 ASIAN TRENDS MEDIA HOLDINGS, INC CONDENSED CONSOLIDATED STATEMENTS OF OPERATIONS AND COMPREHENSIVE INCOME (UNAUDITED) Three months ended March 31, CONTINUING OPERATIONS REVENUES $
